   Case: 1:19-cv-00852 Document #: 50 Filed: 04/12/19 Page 1 of 1 PageID #:4183




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHRISTIAN DIOR COUTURE, S.A.,
                                                    Case No. 19-cv-00852
              Plaintiff,
                                                    Judge John Z. Lee
              v.
                                                    Magistrate Judge Mary M. Rowland
XUE YA WEI, et al.,

              Defendants.


                      NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Christian Dior

Couture, S.A. hereby dismisses this action with prejudice as to the following Defendants:

                     Defendant Name                             Line No.
                   BARCUR Official Store                          131
                INHO CHANCY handbag Store                         148

Dated this 12th day of April 2019.          Respectfully submitted,


                                            /s/ Allyson M. Martin______
                                            Amy C. Ziegler
                                            Justin R. Gaudio
                                            Allyson M. Martin
                                            Greer, Burns & Crain, Ltd.
                                            300 South Wacker Drive, Suite 2500
                                            Chicago, Illinois 60606
                                            312.360.0080
                                            312.360.9315 (facsimile)
                                            aziegler@gbc.law
                                            jgaudio@gbc.law
                                            amartin@gbc.law

                                            Attorneys for Plaintiff Christian Dior Couture, S.A
